DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067).
Regarding claim 1, Matsuda teaches an electronic device which includes a display panel (“display”), a first housing and a second housing which defines a containment space (“a housing at least partially defining an interior volume of the electronic device, the housing retaining the display, the housing including a backplate”) (Pg. 1, Paragraph [0011], Pg. 2, Paragraph [0019]; Fig. 1). The second housing (#7) includes a front frame (#12) (“an exterior layer at least partially defining an exterior surface of the housing”) and a rear frame (#13) (“a first structural layer bonded to the exterior layer”) (Pg. 2, Paragraph [0022]; Fig. 1). The containment space further includes a circuit element such as a battery (“a functional component directly bonded to the first structural layer”) (Pg. 2, Paragraph [0024]). The first housing additionally overlays the circuit element (“a second structural layer overlying the functional component”) (Fig. 1). 
Matsuda further teaches a mounting substrate (“a core layer”) being in the containment space (Pg. 2, Paragraph [0024]). The mounting substrate is located to the left of the circuit elements as illustrated in figure 1 (“a core layer at least partially surrounding the functional component”). With respect to the limitation of the core layer including a gap and the functional 
Matsuda is silent with respect to the first housing engaging the battery.
Pidwerbecki teaches systems for a devise and a housing which include a first and second cured resin composition which include a thermal energy storage material and a filler (Abstract). The housing includes components such as batteries which generate heat during operation of the device (Pg. 1, Paragraph [0018]). Multiple resin compositions are provided around these components which include a thermal energy storage materials and fillers in the resins in order to spread heat and enhance operating performance (Pg. 1-2, Paragraphs [0020]-[0022]). As illustrated in figure 1, the cured resins surrounds the in order to interlock the materials as well (Pg. 1, Paragraph [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the first and the second housing of the electronic devices of Matsuda, which are taught to be formed from a resin or a metal (Pg. 2, Paragraph [0019]), such the housings surround the battery in the housing and further include thermal energy storage fillers in order to spread heat, enhance performance and interlock the components in the housing as taught by Pidwerbecki. 
Regarding claim 2, Matsuda teaches the electronic device as discussed above with respect to claim 1. As illustrated in figure 1 of Matsuda, the mounting substrate, which is equivalent to the core layer is located in the containment space formed by the first and the 
Regarding claim 3, Matsuda teaches the electronic device as discussed above with respect to claim 1. The second housing may be formed from a resin or a metal such as aluminum (“the exterior layer being formed from a metal layer”) (Pg. 2, Paragraph [0019]).
Regarding claim 7, Matsuda teaches the electronic device as discussed above with respect to claim 1. As discussed above, the circuit element may be a battery (“wherein the functional component comprises at least one of a battery”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067) as applied to claim 1 above, and further in view of Bae et al. (US 2014/0092537).
Regarding claims 4, Matsuda teaches the electronic device as discussed above with respect to claim 1. Matsuda further teaches the first housing being a composite such as carbon-fiber reinforced plastics (Pg. 1, Paragraph [0017]). Additionally, the second housing member may be formed from a resin (Pg. 2, Paragraph [0019]). 
Matsuda is silent with respect to the second housing member further including fiberglass, carbon fiber or a carbon fiber and fiberglass hybrid. 
Bae teaches a housing for forming the appearance of an electronic device (Pg. 1, Paragraph [0002]). The housing provides rigidity and ductility to the housing of the electronic device (Pg. 1, Paragraph [0007]). The rear cover material may be formed from fiber substrates which are laminated together and the stack may include a plurality of alternating layers including glass fiber substrates and Kevlar substrates (Pg. 3, Paragraphs [0039]-[0053]). 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067) as applied to claim 2 above, and further in view of Tsuchiya et al. (JP 2006-205436).
Regarding claim 5, Matsuda teaches the electronic devices as discussed above with respect to claim 2. 
Matsuda is silent with respect to the mounting substrate further comprising fiberglass, carbon fiber, or a carbon fiber and fiberglass hybrid.
Tsuchiya teaches a fiber-reinforced composite for use in electronic devices (Paragraph [0001]). The fiber-reinforced composites include continuous reinforcing fibers and a matrix resin in which the fibers may be carbon or glass fibers (Paragraph [0009]; [0032]). The composites may be used for any material in an electronic device and provides excellent bondability and improved heat resistance (Paragraph [0035]; [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mounting substrate of Matsuda such that it is formed from a fiber reinforced composite comprising carbon or glass fibers which improve heat resistance of the mounting substrate as taught by Tsuchiya. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067), as applied to claim 1 above, further in view of Honma et al. (US 2018/0284845).
Regarding claim 6, Matsuda teaches the electronic device as discussed above with respect to claim 1. 
Matsuda is silent with respect to the circuit element/mounting substrate being less than 0.2 mm form the exterior surface.
Honma teaches a housing for an electronic device having improved torsional rigidity while having a reduced thickness and weight (Pg. 2, Paragraph [0021]). The housing includes a bottom cover which has a thickness of 0.1 and 0.8 mm and is formed of a material including a metal a fiber reinforced plastic (Pg. 2, Paragraph [0039]-[0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the rear housing of Matsuda with a metal or fiber reinforced material which has high torsional rigidity while having reduced thickness and weight as taught by Honma. Furthermore, when the thickness of the rear housing is 0.1 mm, the distance between the mounting substrate and the exterior surface of the electronic device is less than 0.2 mm.  

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
On pages 7-10, applicant argues that Matsuda fails to teach the new limitations regarding the core layer being “the core layer at least partially surrounding the functional component; wherein the core layer includes a gap and the functional component is disposed in the gap.”

However, this combination of references does not overcome the rejection of Matsuda in view of Pidwerbecki. In particular, applicant’s specification, as described in the PGPUB, describes the core layer (#544) having a gap (#546) in which a functional component such as a battery (#524) being disposed therein (See Fig. 5B, Pg. 7, Paragraph [0072]). Matsuda teaches a similar configuration in that the containment space 11 includes a mounting substrate, which the examiner considers as the core layer, and a circuit element, which the examiner considers as the functional component, located to the right in a “gap” which is formed between the housing and the mounting substrate (See fig. 1, Pg. 2, Paragraph [0024]). Therefore, Matsuda teaches a mounting substrate (“core layer”) which partially surrounds a battery (“functional component”) and the batter sits in a gap created by the housing and the mounting substrate (“wherein the core layer includes a gap and the functional component is disposed in the gap”). 
Ultimately, the examiner contends that although the amendments to the claims overcomes the previous interpretation of a core layer as presented in dependent claim 2, the amendments do not overcome the art of Matsuda as a whole as described above and with respect to the rejection of claim 1 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783